DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 7/18/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method of fabricating a security element, comprising:
assigning a first object in a starting digital image to a first image display plane and a second object in the starting digital image to a second image display plane; with a processor of a computing device,  the prior art fails to teach or reasonably suggest,  executing code to provide an array design module that operates to select a set of micro mirrors in an array of the micro mirrors to display each of the pixels of the first object in the first image display plane and to display each of the pixels of the second object in the second image display plane; for each of the pixels, determining with the array design module an angular orientation of each of the micro mirrors in the selected sets of the micro mirrors; generating a design output file including the angular orientation and location coordinates in the array for each of the micro mirrors in the selected sets of the micro mirrors and forming the array of the micro mirrors according to the design output file, in combination with the other limitations of claim 1.
Claims 2-6 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 7 is allowable over the prior art for at least the reason that even though the prior art discloses a method of fabricating a security element, comprising: with a processor of a computing device,  the prior art fails to teach or reasonably suggest,  executing code to provide an array design module configured to select a set of micro mirrors in an array of the micro mirrors to display pixels of a first object in a first image display plane and to display pixels of a second object in a second image display plane spaced apart from the first image display plane; for each of the pixels, determining, with the array design module, an angular orientation of each of the micro mirrors in the selected sets of the micro mirrors; generating a design output file including the angular orientation and location coordinates in the array for each of the micro mirrors in the selected sets of the micro mirrors, wherein each of the sets of micro mirrors are selected randomly from a plurality of the micro mirrors located in a base of a cone on a surface containing the array of the micro mirrors; and forming the array of the micro mirrors according to the design output file, in combination with the other limitations of claim 7.
Claims 8-11 are dependent on claim 7 and are allowable over the prior art of record for at least the same reasons as claim 7.
Claim 12 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method of fabricating a security element useful on paper and coin currency and on product labels, comprising: with a processor of a computing device,  the prior art fails to teach or reasonably suggest, executing code to provide an array design module configured to define an array of micro mirrors to be formed on a surface of a substrate; generating a design output file including an angular orientation and location coordinates in the array for each of the micro mirrors, and forming the array of micro mirrors according to the design output file, wherein the array of micro mirrors is configured, when formed on the surface of the substrate, for receiving ambient light and, in response, displaying an image in a plane spaced a distance apart from the surface of the substrate, wherein the image comprises a plurality of pixels, and wherein the array of micro mirrors includes for each of the pixels a different set of the micro mirrors each having a reflective surface oriented, in a fixed manner, with a body of each of the micro mirrors rotated about at least one of first and second rotation axes extending through the body, to reflect the ambient light toward a point on the plane corresponding to one of the pixels, in combination with the other limitations of claim 12. 
Claims 13-20 are dependent on claim 12 and are allowable over the prior art of record for at least the same reasons as claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872